Citation Nr: 0919160	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  09-12 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
scar of the left index finger.

2.  Entitlement to an effective date prior to October 29, 
2007, for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Agent




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy 
from June 1985 to June 1990, and from January 1991 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2008 and November 2008 rating 
decisions by the Des Moines, Iowa, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  The 
May 2008 decision granted service connection for tinnitus 
effective from October 29, 2007.  The Veteran has appealed 
the assigned effective date.  The November 2008 decision 
granted service connection for a scar of the left index 
finger, rated 0 percent disabling from June 20, 2008.  The 
Veteran has appealed the assigned evaluation.

The Veteran testified at a personal hearing held at the RO 
before the undersigned Veterans Law Judge.  At that hearing, 
the Veteran declined to ask his appointed representative to 
appear, and instead he was accompanied by an Agent, Ms. SVZ.


FINDINGS OF FACT

1.  The scar of the left index finger is well healed and 
stable, but becomes tender with use of the finger for 
prolonged periods.

2.  A claim of service connection for tinnitus was received 
in July 1990, and the claim is deemed denied in a November 
1990 rating decision.  An appeal of that decision was 
initiated, but not perfected.

3.  A reopened claim of service connection for tinnitus was 
received on October 29, 2007; prior to that date, the record 
reflects no correspondence or communication which could be 
accepted as a reopened claim of service connection.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for a scar 
of the left index finger are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7804 (2008).

2.  The criteria for an effective date prior to October 29, 
2007, for service connection of tinnitus, are not met.  
38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

These appeals arise from the Veteran's disagreement with the 
initial evaluation of a scar of the left index finger, and 
the effective date of service connection for tinnitus, 
assigned at the time of the initial grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required with 
respect to either claim.  The Board would note, however, that 
correspondence sent to the Veteran prior to the initial 
adjudications of the claims provided fully compliant notice 
in both cases, and the Veteran, as a service officer involved 
in the representation of other Veterans, has amply 
demonstrated his actual knowledge of the applicable laws and 
regulations.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained all available VA treatment records, and the 
Veteran has submitted, or VA has obtained on his behalf, 
private treatment records from a number of providers.  A VA 
examination was afforded the Veteran, and he testified at an 
April 2009 hearing.  Social Security Administration records 
have been obtained; as the Veteran had informed the RO, they 
consisted in relevant part of VA records which are already on 
file.  Neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, that 
there remains any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.


Evaluation of a Scar of the Left Index Finger

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Board notes that the rating schedule as applied to 
disabilities of the skin was amended effective October 23, 
2008, during the pendency of the Veteran's claim.  Either the 
old or new criteria may therefore be applied.  The RO applied 
the newer criteria, as the claim was actually adjudicated 
after the effective date of the change in regulations.  The 
Board has determined that under either the old or new 
criteria, an increased, 10 percent evaluation is assignable.  

Here, the RO has evaluated the Veteran's left index finger 
scar under Code 7802.  Under the currently effective rating 
schedule, that Code is applicable to burn or other nonlinear 
scars; a 10 percent evaluation is assignable for scars 
covering an area greater than 144 square inches (929 square 
cm).  This is not the most appropriate Diagnostic Code, or 
the Code most advantageous to the Veteran.  The Board finds 
that the scar of the left index finger is more appropriately 
evaluated under Code 7804.

Prior to October 2008, Code 7804 provided a 10 percent rating 
for superficial scars that are painful on examination.  Note 
(1) to Diagnostic Code 7804 provided that a superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2) provided that a 10-percent rating will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also 
directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118. 

After October 2008, Code 7804 provides that one or two 
painful or unstable scars warranted a 10 percent evaluation.  
Three or four such scars were assigned a 20 percent rating, 
and five or more scars were rated 30 percent disabling.  Note 
(1) to the Code defines an unstable scar as one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  According to Note (2), if one or more scars are 
both unstable and painful, 10 percent is added to the 
evaluation that is based on the total number of unstable or 
painful scars.  Note (3) provides that scars evaluated under 
diagnostic codes 7800, 7801, 7802, or 7805 may also receive 
an evaluation under this diagnostic code, when applicable.

A review of VA and private treatment records reveals no 
ongoing or even intermittent complaints related to the left 
index finger scar.  The Veteran has not reported pain or 
impaired function related to the scar, and there is no 
indication of instability of the scar.  In his claim and 
during a September 2008 VA examination, the Veteran reported 
that he experienced a "pressure-like pain" within his 
finger, under the scar after any prolonged use, such as 
typing.  Rest relieved the pain.  He also stated that he has 
difficulty fully flexing the finger at the distal 
interphalangeal (DIP) joint (the tip of the finger).  The 
examiner observed a well-healed "barely visible" one 
centimeter scar distal to the DIP joint of the left index 
finger.  He found no tenderness, adherence, or 
hypersensitivity at the point of the scar.  The skin was 
stable.  Although the veteran denied being able to flex the 
tip of the finger, he was able to make a complete fist, and 
the examiner found no objective evidence of limitation of 
motion.  Repeated motion did not cause additional functional 
impairment due to pain, weakness, fatigue, lack of endurance, 
or weakness.  The doctor commented that the Veteran reported 
a "pressure-like sensation" with deep palpation of the 
finger.

At the April 2009 hearing, the Veteran again stated that he 
experienced pain in the joint at the site of the scar with 
use and with palpation.  He also stated that his injury was 
quite extensive; the cut reportedly went down to the bone and 
almost circled the finger.  Five stitches were required to 
close it.

Service treatment records do not show that the injury was 
that extensive.  Stitches were used to close the laceration, 
but no mention is made of a deep wound or an especially long 
cut.  Records note the cut to be about one centimeter in 
length.

The Board finds that a 10 percent evaluation is warranted 
under Code 7804, based on the reported pain and/or pressure-
like sensation at the site of the scar on palpation.  The 
Veteran is competent to describe this symptomatology, as it 
is observable to him and requires no specialized medical 
knowledge or training to evaluate.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  The VA examiner, while not fully 
supporting the allegation of pain, also does not contradict 
the subjective report, and hence the Board must find that the 
preponderance of the evidence supports the Veteran's claim.

The Board notes that this grant fully satisfies the appeal, 
as stated by the Veteran and his agent at the April 2009 
hearing.

Earlier Effective Date of Service Connection for Tinnitus

As a general rule, the effective date for a grant of benefits 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

The Veteran contends that his July 1990 claim for 
compensation benefits based on a "hearing condition" 
included a claim of service connection for tinnitus.  He 
contends that as no formal decision addressing that issue was 
made until May 2008, the claim was open and pending from the 
date of the original filing.  He asserts that, based on this 
logic, the grant of service connection for tinnitus should be 
July 12, 1990, the date of receipt of the original claim.

The Board agrees that the July 1990 filing should reasonably 
have been read to include a claim of service connection for 
tinnitus.  The Veteran stated that he sought benefits for a 
"hearing condition," which could reasonably include any 
disability or disorder of the ear which affected hearing.  
This is not limited to hearing acuity or loss; tinnitus also 
interferes with hearing.  The RO, in adjudicating the claim, 
expressly considered only hearing loss, despite the fact that 
at the Veteran's August 1990 VA examination, complaints of 
"occasional high pitched tinnitus bilaterally" were noted.

The Board must find, however, that although the Veteran did 
claim service connection for tinnitus in July 1990, the claim 
cannot be said to be open and pending since that time.  The 
United States Court of Appeals for Veterans Claims (Court) in 
Ingram v. Nicholson, held that "a reasonably raised claim 
remains pending until there is either a recognition of the 
substance of the claim in an RO decision from which a 
claimant could deduce that the claim was adjudicated or an 
explicit adjudication of a subsequent 'claim' for the same 
disability."  Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007).  In contrast, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), in Deshotel v. 
Nicholson, held that "where an RO renders a decision on a 
[V]eteran's claim for benefits but fails to address one of 
the claims, that decision is final as to all claims".  
Deshotel v. Nicholson, 457 F.3d 1258, 1262 (Fed. Cir. 2006).

Under either standard, the Board finds that a July 1990 claim 
of service connection for tinnitus is deemed denied by the 
November 1990 rating decision which expressly denied service 
connection for hearing loss.  Under Deshotel, the mere 
failure to expressly consider the claim is sufficient to 
imply the denial.  Under Ingram, the adjudication of such a 
closely associated disability serves to provide reasonable 
notice to the Veteran of the denial of a claim for benefits 
due to tinnitus.

The Board further notes that at no time prior to October 29, 
2007, did the Veteran again raise the issue of tinnitus.  He 
did in fact initiate an appeal with regard to hearing loss in 
1990, but did not perfect the appeal.  Had he actually 
intended to claim service connection for tinnitus, or if he 
objected to the failure of the RO to consider that issue, he 
would have raised it at that time.  Rather, he did not raise 
the issue for nearly 17 more years.

The Board therefore finds that any reasonably raised claim of 
service connection for tinnitus was denied in the November 
1990 rating decision.  This denial became final in November 
1991.  The October 29, 2007, filing is therefore a reopened 
claim of service connection.  Under 38 C.F.R. § 3.400, the 
effective date of an award of compensation for "a claim 
reopened after final disallowance" is the later of the date 
of receipt of claim or the date entitlement arose.  Clearly, 
that is October 27, 2007.  The claim for an earlier effective 
date must be denied.

The Board again notes that a review of the claims folder 
shows no correspondence between November 1990 and October 
2007 which mentions tinnitus or could be reasonably accepted 
as an attempt to reopen the previously denied claim.


ORDER

A 10 percent evaluation for a scar of the left index finger 
is granted, subject to the law and regulations governing 
payment of monetary benefits.

An effective date prior to October 29, 2007, for the grant of 
service connection for tinnitus is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


